Fleet v Major Sys., Inc. (2015 NY Slip Op 04809)





Fleet v Major Sys., Inc.


2015 NY Slip Op 04809


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-04307
 (Index No. 5156/99)

[*1]Thomas P. Fleet, et al., appellants, et al., plaintiffs,
vMajor Systems, Inc., defendant third-party plaintiff- respondent; Suffolk County Community College, third-party defendant-respondent.


Richard Todd Hunter, Sagaponack, N.Y., for appellants.
Dennis M. Brown, County Attorney, Hauppauge, N.Y. (Marcia J. Lynn of counsel), for third-party defendant-respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Mayer, J.), dated January 11, 2013, which, upon a jury verdict in favor of the defendant and against them, is in favor of the defendant and against them dismissing the complaint.
ORDERED that the judgment is affirmed, with costs.
In this case, there is a valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury on the basis of the evidence presented at the trial (see Cohen v Hallmark Cards, 45 NY2d 493, 499; Sokolik v Pateman, 114 AD3d 839, 840). Further, a fair interpretation of the evidence supported the jury's determination that the defendant was not negligent (see Nicastro v Park, 113 AD2d 129, 134-135).
The Supreme Court providently exercised its discretion in precluding certain documents from being admitted into evidence, since the plaintiffs failed to present an adequate foundation for the admission of those documents, which were, in any event, not relevant to the issues before the jury.
The plaintiffs' remaining contention is without merit.
HALL, J.P., SGROI, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court